—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered April 3, 1997, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to an indeterminate term of 3 to 6 years, affirmed.
The quantum of proof with respect both to serious physical injury (Penal Law § 10.00 [10]) and defendant’s intent to cause such injury was sufficient to support the verdict of first-degree assault. The injury to the complainant’s face was not merely a “split lip” as that term is commonly used. The deep puncture wound in his upper lip went completely through to the inside of his mouth, causing nerve damage to his right upper lip. He suffered from numbness and sometimes a lack of control over his upper lip. During the two months following the incident he was unable to work because his face was so disfigured that it was difficult for people to look at him without revulsion. Indeed, the scar was still visible at the time of trial, and the complainant testified that he would need still more “reconstructive surgery.” Additionally, his ear had been sliced in three separate pieces, requiring repair by a plastic surgeon. Such injuries satisfy the definition of serious physical injury as protracted disfigurement or protracted impairment of health (Penal Law § 10.00 [10]; see, People v Wade, 187 AD2d 687, lv denied 81 NY2d 894; People v Perez, 184 AD2d 1033, lv denied 80 NY2d 932).
Neither the uncertainty as to which part of defendant’s knife *35cut through the complainant’s lip, nor the slow rate of speed at which defendant left the scene, precludes the inference that defendant intended to cause the serious physical injury that resulted. Defendant brought to the encounter a solid metal, broad-bladed knife, eight to ten inches long, with a spike on the end of the handle. He repeatedly thrust the knife in the direction of the complainant’s face. From these circumstances it was proper for the jury to infer the requisite intent (see, People v Steven S., 160 AD2d 743, 744, lv denied 75 NY2d 969).
Testimony related to efforts made to locate defendant was admissible as background information regarding the events leading up to defendant’s arrest (see, People v Jimenez, 246 AD2d 333, lv denied 91 NY2d 942). Finally, the challenge to the court’s failure to reiterate the justification instruction in its supplemental charge to the jury is not preserved, and review in the interest of justice is not warranted. Concur — Rubin, Andrias and Saxe, JJ.